Title: To Benjamin Franklin from D’Amezaga, [27 November 1781?]
From: Amezaga, Ignace d’Urtado, marquis d’
To: Franklin, Benjamin


paris mardy matin [November 27, 1781?]
Ouy Monsieur, jay partagé votre satisfaction. Avec Le plus grand plaisir Dimanche, nous boirons, a nos generaux sy La charmante douariere sy trouvoit avec son fils; que cela seroit heureux: au reste par tout ou je me trouveres avec vous je seres avec un des hommes pour Le quel jay Le plus destime et de veneration
URTADO MARQUIS DAMEZAGA
mr amelot est a paris avec une attaque dhemoroÿde terible
